DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission filed on 11 April 2022 has been entered. Claims 1, 6, and 11 were amended.  Claims 16-17 were cancelled.  No claims were added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 6, and 11, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, system, and non-transitory computer-readable storage medium incorporating:
A) current meeting information associated with the meeting to be attended between a client and a service provider, a plurality of past meeting information associated with past meetings attended by the service provider, and a past meeting information having a highest similarity score,
B) a set of current service providers available for attending the meeting, a set of past service provider entities that were involved in attending the past meetings similar to the meeting to be attended and are associated with a past skillset,
C) a current skillset, a past skillset based on a set of past service provider parameters associated with the set of past service provider entities, a skill gap between the past and current skillset,
D) extracting and providing meeting content from one or more databases based on the identified skill gap to at least one of the meeting attendees for facilitating the meeting, and
 E) “computing a plurality of similarity scores corresponding to a plurality of past meeting information against the current meeting information, wherein the plurality of similarity scores is computed by applying a cosine similarity using 
                        
                            S
                            i
                            m
                            i
                            l
                            a
                            r
                            i
                            t
                            y
                             
                            
                                
                                    A
                                    ,
                                    M
                                
                            
                            =
                            
                                
                                    A
                                    ∙
                                    M
                                
                                
                                    |
                                    
                                        
                                            A
                                        
                                    
                                    |
                                    ×
                                    |
                                    
                                        
                                            M
                                        
                                    
                                    |
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    i
                                                
                                            
                                            ×
                                            
                                                
                                                    M
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     ”.
With respect to the prior art of record, Fahrendorff et al. (U.S. Patent Publication 2021/0058264), Kinsey, II et al. (U.S. Patent Publication 2014/0136259), and Falevsky (U.S. Patent 9,953,650):
With respect to data elements in items A-C above, Fahrendorff disclosed creating a new meeting (Fahrendorff 0194), obtaining participants for the new meeting (Fahrendorff 0194), recommending alternate participants for the meeting that have a similar skillset (Fahrendorff 0218), and inviting participants based on their expertise (Fahrendorff 0221). Fahrendorff also described identifying past meeting attendee participation information (Fahrendorff 0141), a skillset array of user’s past meetings (Fahrendorff 0217), and using the skillset array and information in the various databases to identify skillset needs (Fahrendorff 0217-0218). Kinsey disclosed matching the needs of a customer with the abilities of the service provider (Kinsey 0211) based on similarity scores (Kinsey 0216), history (Kinsey 0245), and skillset (0246) and automatically scheduling the appointment when all (highest similarity) preferences match (Kinsey 0214). Fahrendorff did not disclose a past meeting having a highest similarity score as in element A above, and Kinsey and Falevsky did not disclose the entirety of the data elements of A-C above. 
With respect to the extracting and providing meeting content based on the skill gap to a meeting attendee of element D above, Fahrendorff disclosed recommending alternate participants for the meeting that have a similar skillset (Fahrendorff 0218) and inviting participants based on their expertise (Fahrendorff 0221) and Falevsky disclosed providing informational links during the meeting that are based on attendee knowledge gaps (Falevsky 23:17-35). Fahrendorff and Kinsey did not disclose the entirety of element D above.
With respect to the computation of similarity scores and the equation in element E above, while Fahrendorff disclosed identifying similar skillsets (Fahrendorff 0218) and Kinsey disclosed computing similarity scores (Kinsey 0216), neither Fahrendorff, Kinsey, nor Falevsky disclosed the similarity equation nor the entirety of the remainder of element E above.
Claims 2-5, 7-10, and 12-15 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        22 April 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452